DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment
filed on 08/08/2022.
Claims 1-12 are currently pending and presented for examination.
Response to Arguments 
1.	Applicant's arguments filed on 08/08/2022 with respect to 35 U.S.C 112(f)  claim interpretation  with respect to limitation “ controller”, “proximity detector “, “orientation detector” have been considered and they are persuasive. The claim limitation have been amended to overcome claim interpretation under 35 U.S.C 112(f). However, regarding “operation interface” disclosed in claim 5, and claim 9, even the limitation has been changed to “user interface”, “user interface” is still a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The claims do not specifically describe what components the user interface include; therefore, “user interface”  in claims 5 and claim 9 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
         Applicant's arguments filed on 11/25/2018 with respect to prior art rejection of claim 9 have been fully considered but are moot, because the arguments do not apply to the combination of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US Pub No.: US 2007/0057866 A1), in view of Hsieh et al.  (US Pub. No.: US 2011/0285646 A1).
	Regarding claim 9, Lee et al. discloses an imaging apparatus for capturing an image of a subject (Para 23; mobile terminal having two or more cameras and two or more display units) , the imaging apparatus comprising: a first display ( Para 27; first display unit 340 ) ; 
a second display (Para 27; second display 350)  including a display screen configured to change an orientation toward a subject side ( Para 41; Fig. 10; one of the images can be scaled up or down (i.e., magnified) through a zoom function (e.g., lens hardware or software) and displayed on one of the first and second display units 340 and 350. The other image may be displayed on the other display unit or the same display unit, depending by implementation. ) ;
 a control circuit (Fig. 3; Para 27; controller 370 for controlling the first and second camera units 320 and 330 and controlling at least one of the first and second display units 340 and 350 ) configured to control operations of the first and second displays; and 
a user interface configured to input a user operation on the display screen (  Para 10; touch screen;   Para 12, 39 ; a user interface for allowing a user to select one or more images to be displayed on either of the first and second displays.  both of the first and second display units 340 and 350 can be touch screens.) , 
wherein when the orientation of the display screen is toward the subject side such that a front 
side of the display screen faces the subject (Fig. 3; camera units 320, 330 and display 340 and 350 are all facing subjects in order to take images in front of the camera) , the control  circuit causes the first display to display an image of the subject, causes the second display to display an image showing the subject simultaneously with the first display (Fig. 10; FIG. 9,  Para 41; the controller 370 may provide control such that one of the images may be displayed divided on the two display units 340 and 350, for example. In another embodiment, as shown in FIG. 10, at least one of the images can be scaled up or down (i.e., magnified) through a zoom function (e.g., lens hardware or software) and displayed on one of the first and second display units 340 and 350. The other image may be displayed on the other display unit or the same display unit, depending by implementation.).
However, Lee et al. does not disclose “sets to disable the user operation on the display screen in the operation interface”. 
           Hsieh et al.  discloses “sets to disable the user operation on the display screen in the operation interface (Para 9-11; The switch module 15 is configured to enable or disable the touch pad 11 in response to user operation, and generate a corresponding operation signal, namely, an enabling signal or a disabling signal, to the CPU 14.   Upon receiving a disabling signal, the CPU 14 signals the touch control module 13 to disable the touch pad 11.) ”. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide options for the user to disable touch screen as disclosed in Hsieh et al.  for the mobile device disclosed in Lee et al.   in case the user is in the middle of presenting images or information 
so that the user will not accidentally touch the screen and switch the current page to a different page or settings.
4. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US Pub No.: US 2007/0057866 A1), in view of Hsieh et al.  (US Pub. No.: US 2011/0285646 A1), and further in view of Fedorovskaya et al.  (US Pub. No.: US 2010/0328492 A1).
	Regarding claim 12, the combination of Lee and Hsieh et al. discloses the control circuit causes the first display to display an image of the subject ( Lee; Figs. 9, 10; Para 9-11; The switch module 15 is configured to enable or disable the touch pad 11 in response to user operation, and generate a corresponding operation signal, namely, an enabling signal or a disabling signal, to the CPU 14.   Upon receiving a disabling signal, the CPU 14 signals the touch control module 13 to disable the touch pad 11) ,
causes the second display to display an image showing the subject simultaneously with the first display (Lee; Fig. 10; FIG. 9, Para 41; the controller 370 may provide control such that one of the images may be displayed divided on the two display units 340 and 350, for example. In another embodiment, as shown in FIG. 10, at least one of the images can be scaled up or down (i.e., magnified) through a zoom function (e.g., lens hardware or software) and displayed on one of the first and second display units 340 and 350. The other image may be displayed on the other display unit or the same display unit, depending by implementation), and
sets to disable the user operation on the display screen in the user interface (Hsieh; ) .

	However, the combination of Lee and Hsieh et al. does not disclose the imaging apparatus further comprising a proximity sensor configured to detect an object in proximity to the first display (Para 9-11; The switch module 15 is configured to enable or disable the touch pad 11 in response to user operation, and generate a corresponding operation signal, namely, an enabling signal or a disabling signal, to the CPU 14.   Upon receiving a disabling signal, the CPU 14 signals the touch control module 13 to disable the touch pad 11). 
	However, the combination of Lee and Hsieh does not teach a proximity sensor configured to detect an object in proximity to the first display.
    Fedorovskaya et al. discloses the imaging apparatus further comprising a proximity sensor configured to detect an object in proximity to the first display ( Para 59; A video camera will detect the presence of a human subject using people and face recognition algorithms as described above. The determination of location of the viewer relative to the display at step 103 can be made by a proximity sensor, such as for example a non-contact proximity sensor with low frequency electromagnetic field could be used to detect presence of people. ) . 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to detect whether there is object near by display by using proximity sensor as disclosed in   Fedorovskaya et al. for the mobile terminal  as disclosed in  the combination of Lee and Hsieh to detect the presence of an individual  so that the viewer images can be captured and the images to be displayed can be modified in accordance with the indicated viewer’s attention response   (Fedorovskaya et al. abstract). 

Allowable Subject Matter
5.   Claims 1-8, 10, 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
         Regarding claim 1, prior art Hulbert et al.  (US Patent No.: US 11,079,995 B1) discloses an imaging apparatus for capturing an image of a subject (Col 9; lines 10-35; device 100 include one or more optical sensors. Optical sensor 164 receives light from the environment, projected through one or more lenses, and converts the light to data representing an image. In conjunction with imaging module 143 (also called a camera module), optical sensor 164 optionally captures still images or video. In some embodiments, an optical sensor is located on the back of device 100, opposite touch screen display 112 on the front of the device so that the touch screen display is enabled for use as a viewfinder for still and/or video image acquisition.), the imaging apparatus comprising:
              a first display ( Col 36; lines 45-65; Figs. 6A; one of the  displays 504-2  and 504-1 ) ;
         a second display including a display screen configured to change an orientation toward a subject side (Col 36; lines 45-65; Figs. 6A; one of the displays 504-1 and 504-2; Col 38, lines 20-50; zoomed-in portion of the content ) ;
a control circuit configured to control operations of the first and second displays ( Col 36; lines 45-67;  Col 37, lines 1-15; while displaying the user interface on the first display and the second display in the first mode, the electronic device detects (704) a change in relative position of the first display with respect to the second display from the first relative position to a second relative position, different from the first relative position) ;            and wherein when a predetermined condition is satisfied, the control circuit causes the first display to display an image of the subject , and causes the second display to display an image showing the subject simultaneously with the first display (Figs. 6A-6U;  Col 48-50; while concurrently displaying the scaled portion of the respective content item on the first display and the plurality of representations of content items on the second display, the electronic device receives (798-36), via the one or more input devices, an input corresponding to a request to edit the respective content item, such as in FIG. 6K (e.g., selection of an edit button displayed on the first display or the second display, such as selection of an edit button in the contextual menu that is displayed after the above-described zoom operation). In response to receiving the input corresponding to the request to edit the respective content item (798-38): the electronic device optionally displays (798-40), on the first display, the respective content item (e.g., ceasing display of the scaled portion of the respective content on the first display, and instead displaying a full view of the respective content on the first display), and optionally displays (798-42), on the second display, the scaled portion of the respective content item and one or more controls for editing the respective content item, such as in FIG. 6L  ).
	Prior art on record Iwatani (US Pub. No.: US 2013/0083228 A1)  discloses a proximity  sensor configured to detect an object in proximity to the first display (  Para 10;50;  The proximity detector can detect proximity between the first display section and an object. ) 
         However, none of the prior art discloses” wherein when the orientation of the display screen is toward the subject side, the control circuit causes the second display to display the image showing the subject, and shooting information on image shooting of the subject, in a case where the object is not detected by the proximity sensor, and causes the second display to display the image  showing the subject simultaneously with the first display, without displaying a part or a whole of the shooting information on the second display, in a case where the object is detected by the proximity sensor” in combination of other limitation in the art. 
	Claims 2-7, 10 are allowed as being dependent from claim 1. 
	Regarding claim 8, prior art Hulbert et al.  (US Patent No.: US 11,079,995 B1) discloses an imaging apparatus for capturing an image of a subject (Col 9; lines 10-35; device 100 include one or more optical sensors. Optical sensor 164 receives light from the environment, projected through one or more lenses, and converts the light to data representing an image. In conjunction with imaging module 143 (also called a camera module), optical sensor 164 optionally captures still images or video. In some embodiments, an optical sensor is located on the back of device 100, opposite touch screen display 112 on the front of the device so that the touch screen display is enabled for use as a viewfinder for still and/or video image acquisition.), the imaging apparatus comprising:
              a first display (Col 36; lines 45-65; Figs. 6A; one of the  displays 504-2  and 504-1 ) ;
         a second display including a display screen configured to change an orientation toward a subject side (Col 36; lines 45-65; Figs. 6A; one of the displays 504-1 and 504-2; Col 38, lines 20-50; zoomed-in portion of the content ) ;
        a control circuit  configured to control operations of the first and second displays ( Col 36; lines 45-67;  Col 37, lines 1-15; while displaying the user interface on the first display and the second display in the first mode, the electronic device detects (704) a change in relative position of the first display with respect to the second display from the first relative position to a second relative position, different from the first relative position) ;           
          and wherein when a predetermined condition is satisfied, the control circuit causes the first display to display an image of the subject , and causes the second display to display an image showing the subject simultaneously with the first display (Figs. 6A-6U;  Col 48-50; while concurrently displaying the scaled portion of the respective content item on the first display and the plurality of representations of content items on the second display, the electronic device receives (798-36), via the one or more input devices, an input corresponding to a request to edit the respective content item, such as in FIG. 6K (e.g., selection of an edit button displayed on the first display or the second display, such as selection of an edit button in the contextual menu that is displayed after the above-described zoom operation). In response to receiving the input corresponding to the request to edit the respective content item (798-38): the electronic device optionally displays (798-40), on the first display, the respective content item (e.g., ceasing display of the scaled portion of the respective content on the first display, and instead displaying a full view of the respective content on the first display), and optionally displays (798-42), on the second display, the scaled portion of the respective content item and one or more controls for editing the respective content item, such as in FIG. 6L  ).
	However, none of the prior art discloses “during shooting a moving image of the subject when the predetermined condition is satisfied with the orientation of the display screen being toward the subject side, the control circuit causes the second display to display information indicating that the moving image is under shooting, instead of the image showing the subject Simultaneously with the first display” in combination of other limitation in the claim. 
	Regarding claim 11, prior art Hulbert et al.  (US Patent No.: US 11,079,995 B1) discloses an imaging apparatus for capturing an image of a subject (Col 9; lines 10-35; device 100 include one or more optical sensors. Optical sensor 164 receives light from the environment, projected through one or more lenses, and converts the light to data representing an image. In conjunction with imaging module 143 (also called a camera module), optical sensor 164 optionally captures still images or video. In some embodiments, an optical sensor is located on the back of device 100, opposite touch screen display 112 on the front of the device so that the touch screen display is enabled for use as a viewfinder for still and/or video image acquisition.), the imaging apparatus comprising:
              a first display ( Col 36; lines 45-65; Figs. 6A; one of the  displays 504-2  and 504-1 ) ;
         a second display including a display screen configured to change an orientation toward a subject side (Col 36; lines 45-65; Figs. 6A; one of the displays 504-1 and 504-2; Col 38, lines 20-50; zoomed-in portion of the content ) ;
a control circuit configured to control operations of the first and second displays ( Col 36; lines 45-67;  Col 37, lines 1-15; while displaying the user interface on the first display and the second display in the first mode, the electronic device detects (704) a change in relative position of the first display with respect to the second display from the first relative position to a second relative position, different from the first relative position) ;            and wherein when a predetermined condition is satisfied, the control circuit causes the first display to display an image of the subject , and causes the second display to display an image showing the subject simultaneously with the first display (Figs. 6A-6U;  Col 48-50; while concurrently displaying the scaled portion of the respective content item on the first display and the plurality of representations of content items on the second display, the electronic device receives (798-36), via the one or more input devices, an input corresponding to a request to edit the respective content item, such as in FIG. 6K (e.g., selection of an edit button displayed on the first display or the second display, such as selection of an edit button in the contextual menu that is displayed after the above-described zoom operation). In response to receiving the input corresponding to the request to edit the respective content item (798-38): the electronic device optionally displays (798-40), on the first display, the respective content item (e.g., ceasing display of the scaled portion of the respective content on the first display, and instead displaying a full view of the respective content on the first display), and optionally displays (798-42), on the second display, the scaled portion of the respective content item and one or more controls for editing the respective content item, such as in FIG. 6L  ).
	However, none of the prior art discloses “ wherein upon shooting of a moving image in a state where the image showing the subject is displayed on the second display simultaneously with the first display when the orientation of the display screen is toward the subject side such that a front side of the display screen faces the subject, the control circuit deletes the image displayed on the second display” in combination of other limitation in the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/Primary Examiner, Art Unit 2696